PARKER, Judge.
In this action for divorce, a decree for absolute divorce was entered on 8 September 1983 with the issues of alimony, child custody and support and equitable distribution to be heard at a later date. The issues of alimony and equitable distribution came on for hearing on 12 January 1984 and 12 July 1984 and a judgment was signed and filed 24 September 1985. Thereafter on 2 October 1985 plaintiff filed a motion for rehearing. On 27 November 1985, an order was entered denying the motion for new trial or rehearing. Plaintiff gave notice of appeal from this order; plaintiff did not appeal the 24 September 1985 judgment.
*146Plaintiff not having appealed from the 24 September 1985 judgment, the only possible exception preserved for review was exception no. 7 relating to denial of the motion for rehearing. See Hamlin v. Austin, 49 N.C. App. 196, 270 S.E. 2d 558 (1980). Plaintiff, however, set forth no argument or authority in support of this exception in her brief. Accordingly, this exception is deemed abandoned pursuant to Rule 28(b)(5) of the N.C. Rules of Appellate Procedure and the appeal is
Dismissed.
Judges Arnold and Eagles concur.